

117 S494 IS: Green Bus Tax Credit Act of 2021
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 494IN THE SENATE OF THE UNITED STATESMarch 1, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for a credit for zero-emission buses.1.Short titleThis Act may be cited as the Green Bus Tax Credit Act of 2021. 2.Credit for zero-emission buses(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Zero-emission bus credit(a)Allowance of creditFor purposes of section 38, in the case of a manufacturer of a zero-emission bus, the zero-emission bus credit determined under this section for a taxable year is an amount equal to 10 percent of the sum of the sale price of each zero-emission bus sold by such taxpayer during such taxable year. (b)LimitationThe sale price of a zero-emission bus may not be taken into account under subsection (a) to the extent such price exceeds $1,000,000. (c)Zero-Emission busFor purposes of this section—(1)In generalThe term zero-emission bus means a motor vehicle which—(A)has a gross vehicle weight rating of not less than 14,000 pounds, (B)is not powered or charged by an internal combustion engine, (C)is propelled solely by an electric motor which draws electricity from a battery or fuel cell,(D)is designed to carry 15 or more passengers, and(E)satisfies the requirements established under section 5323(j) of title 49, United States Code.(2)Motor vehicle; manufacturerThe term motor vehicle and manufacturer have the meaning given such terms in paragraphs (2) and (3) of section 30D(d), respectively.(d)Special rules(1)Sale priceFor purposes of this section, the sale price of a zero-emission bus shall be reduced by any rebate or other incentive given before, on, or after the date of the sale.(2)Domestic useNo credit shall be allowed under subsection (a) with respect to a zero-emission bus to a manufacturer who knows or has reason to know that such vehicle will not be used primarily in the United States or a possession of the United States.(3)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section, including procedures for manufacturers to certify compliance with the requirements under subsection (c)(1)(E) and to conduct audits with respect to vehicles for which a credit is allowed under this section to ensure such requirements have been satisfied.(e)TerminationThis section shall not apply to sales after December 31, 2026. .(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the zero-emission bus credit determined under section 45U..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45U. Zero-emission bus credit..(d)Effective dateThe amendments made by this section shall apply to sales after the date of the enactment of this Act.